DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The drawing filed on 06/27/2019 are object as follow: Elements 16’, 18’ and 66’ disclose in the figure 1B and they could not be found in the specification.  Element 64 disclose in the figure 9 and it could not be found in the specification.  Element 352 disclose in the figure 16 and it could not be found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-11 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 " A user interface system for a vehicle comprising a latch assembly having a latch controller, an actuation group controlled by the latch controller, and a first backup energy source for supplying power to the latch controller and the actuation group in the event of a failure of a main vehicle power source: a vehicle surface disposed over a force-based sensor responsive to a force applied to the vehicle surface; and a second backup energy source for providing power to the force-based sensor in the event a main vehicle power is not available to power the force-based sensor, wherein said vehicle surface presents an uninterrupted surface in a region around said force-based sensor.".
Prior arts of record fail to disclose “A user interface system for a vehicle comprising a latch assembly having a latch controller, an actuation group controlled by the latch controller, and a first backup energy source for supplying power to the latch controller and the actuation group in the event of a failure of a main vehicle power source: a vehicle surface disposed over a force-based sensor responsive to a force applied to the vehicle surface; and a second backup energy source for providing power to the force-based sensor in the event a main vehicle power is not available to power the force-based sensor, wherein said vehicle surface presents an uninterrupted surface in a region around said force-based sensor.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-11 and 21-22 depend on and further limit of independent claim 1, therefore claims 2-11 and 21-22 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683